DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
4. 	Regarding claim 1, the prior art fails to teach either singly or in combination a system to detect obstacles, comprising: a power beam transmission circuit having one or more light sources to transmit a power beam; a power beam reception circuit arranged to receive the power beam from the power beam transmission circuit; a plurality of emitters and a plurality of detectors that form a light curtain patterned about the power beam, the plurality of emitters surrounding the power beam having an emitter module including: a first emitter arranged to emit a first signal having a first characteristic, the first signal emitted in proximity to the power beam; and a second emitter arranged to emit a second signal having a second characteristic, the second characteristic different from the first characteristic, the second signal emitted in proximity to the first signal; and the plurality of detectors surrounding the power beam having a detector module arranged to distinguish between the first characteristic and the second characteristic, the detector module including: a first detector arranged to respond to the first signal emitted by the first emitter, wherein the detector module is arranged to determine a detection of an obstacle in a line-of-sight transmission path between the first emitter and the first detector.
5.	Regarding claim 12, the prior art of record fail to teach either singly or in combination a method of detecting obstacles, comprising: forming a light curtain patterned about the power beam using a plurality of emitters and a plurality of detectors, the plurality of emitters surrounding the power beam having an emitter module including a first emitter and a second emitter, the plurality of detectors surrounding the power beam having a detector module arranged to distinguish between the first characteristic and the second characteristic, the detector module including a first detector: emitting a first signal having a first characteristic from the first emitter, the first signal emitted in proximity to the power beam; emitting a second signal having a second characteristic from the second emitter, the second characteristic different from the first characteristic, the second signal emitted in proximity to the first signal; and determining, by the detector module, a detection of an obstacle in a line-of-sight transmission path between the first emitter and the first detector.
6.	Regarding claim 20, the prior art fail to teach either singly or in combination a system to detect obstacles, comprising: the plurality of emitters surrounding the power beam having an emitter module including: a first emitter arranged to emit a first signal having a first characteristic; and a second emitter arranged to emit a second signal having a second characteristic, the second characteristic different from the first characteristic; and the plurality of detectors surrounding the power beam having a detector module arranged to distinguish between the first characteristic and the second characteristic; wherein the plurality of emitters and the plurality of detectors in the light curtain have wide fields of view that create a dense weave of optical paths that detect any object blocking an optical path in the dense weave.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878                                                                                                                                                                                                        



/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878